Title: From James Madison to James Madison, Sr., 6 March 1796
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Pha. Mar. 6. 1796
In a letter to my brother Wm by last mail I acknowledged yours of the 8th. Feby; previous to which I had written several letters to which I refer on the subject of yours of Jany. 12.
I am sorry to find our crops of Wheat falling so much short. The price it is to be hoped will make some amends. Flour is now up at 15 or 15½ dollars & Wheat at 20/. at least. It would have been convenient to me if my Cart could have been ironed, but it is not essential. I did not understand that any positive agreement with B. Bradburn required him to make me a waggon, I am willing however to have it, as an article that can be put to good use. I hope you will be able to advance him the balance if necessary, as I shall be able to replace it on my return. I do not wish him to have it ironed without further instructions, because I may perhaps get Iron myself here & send it round. The prospect of having the plank sawed for my treading floors gives me much satisfaction.
I have written to Mr. Chew, & given him fully the information stated in your letter. I have no opporty. of learning whether he still lives on Montreal, or indeed be living at all.
The Spanish Treaty has been unanimously ratified by the Senate. The article on the boundary & the navigation of the Mississippi is in the words following
“It is likewise agreed that the West:n. boundary of the U. S. which separates them from the Spanish Colony of Louisiana is in the middle of the Channel or bed of the river Misspi. from the Northern boundary of the said States to the completion of the 31°. North of the Equator. And his C. Majesty has likewise agreed that the navigation of the said river in its whole breadth from its source to the Ocean shall be free only to his subjects & the Citizens of the U. S. unless he shd. extend this privilege to the subjects of other powers by special Convention.”
The British Treaty was laid before the H. of Reps. on tuesday last. It was referred to the Come. of the Whole on the State of the Union. No question has yet been taken on it.
